Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/11/2018. It is noted, however, that applicant has not filed a certified copy of the JP2019-002524 application as required by 37 CFR 1.55.

Status of claims
Claim 7-11 are pending.
Claim 7-11 are rejected.

Response to Arguments
4.Applicant’s arguments with respect to claim(s) 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US-PG-PUB 2019/0215870 A1) relying on provisional 62615287 in view of Bae et al. (US-PG-PUB 2020/0280357 A1) relying on provisional (62/587427).


The application is about communication method and is shown in fig. 6

    PNG
    media_image1.png
    776
    886
    media_image1.png
    Greyscale











The primary reference is about resource assignment and is shown in fig.30 

    PNG
    media_image2.png
    776
    886
    media_image2.png
    Greyscale












The secondary reference Bae is about method for receiving and transmitting channel state information and is shown in fig. 12

    PNG
    media_image3.png
    412
    398
    media_image3.png
    Greyscale












As to claim 7.Babaei teaches a terminal device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308]) comprising:
higher layer circuitry configured to receive first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
reception circuitry configured to receive a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) carrying downlink control information (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
transmission circuitry configured to transmit a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein 
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size NTS of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
in a case that a quantity of the plurality of CSI trigger states is greater than 2(the power NTS) — 1 (Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14) each code point of the CSI request field is mapped to one of the CSI trigger states (looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI trigger states is selected by medium access control (MAC) circuitry of the terminal device (Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),
in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2N™ — 1, (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307) the CSI request field directly indicates one from the plurality of the CSI trigger states (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babei teaches the csi request field, but does not teach wherein the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active.
the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive
However Bae  from a similar field of endeavor teaches wherein the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated). 
the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bae and the teaching of Babei to use activation/deactivation of  CSI reporting base on whether BWP is activate or inactive. Because Bae teaches a method for allocating uplink resources for csi transmission from other DCI without increasing the Ue’s blind detection (Bae [0024]).

As to claim 8.The combination of  Babaei and Bae  teaches all the limitations of parent claim 7,
Babei teaches   wherein the MAC circuitry configured to indicate an indication for selection of the CSI trigger states (Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),and one of the CSI trigger states corresponding to “1” in the indication is mapped to a code point in the CSI request field (compare with applicant specification as field [0093] and [0106] Babaei [0542] NTS can take value of [0,1,2,3,4,5,6] and for NTS =2 we have 4 possible bit combination 00,01,10,11 a direct indication for a one to one mapping between a single CSI-RS resource and one trigger state corresponding to 01 see provisional [0307]).

As to claim 9. Babaei teaches a communication method for a terminal device (Babaei [0545] a Ue configured with higher layer parameter see provisional 62615287 [0308]) the communication method comprising:
receiving first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
receiving a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) including a channel state information (CSI) request field (Babaei [0540]  a DCI request field see provisional [0307]), and
transmitting a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size NTS of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),and, in a case that a quantity of the plurality of CSI trigger states is greater than 2(power of NTS) _ 1 (Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14) each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI rigger states is selected by the terminal device (Babaei [0307]  a selection command being received by Ue based on the condition being met and see also [0225] MAC layer providing command),
in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(power of  NTS) _ 1 (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307), the CSI request field directly indicates one from the plurality of the CSI trigger states (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babei teaches the  csi request field, but Babei does not teach wherein the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active.
the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive
However Bae  from a similar field of endeavor teaches wherein the transmission circuitry is configured to transmit the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated). 
the transmission circuitry is configured not to transmit the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bae and the teaching of Babei to use activation/deactivation of  CSI reporting base on whether BWP is activate or inactive. Because Bae teaches a method for allocating uplink resources for csi transmission from other DCI without increasing the Ue’s blind detection (Bae [0024]).

As to claim 10. Babaei teaches a base station device (Babaei [0216] a gnb i.e. a 5g type base station controlling a Ue provisional [0285]) comprising:
higher layer circuitry configured to transmit first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
transmission circuitry configured to transmit a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),
carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]) including a channel state information (CSI) request field (Babaei [0540] a DCI request field see provisional [0307]), and
reception circuitry configured to receive a CSI report based on the CSI request field (Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein
the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive(Babei [0540] if the BWP is not active no request for CSI report  will be received by Ue),
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size NTS of the CSI request field in the DCI(Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),and
in a case that a quantity of the plurality of CSI trigger states is greater than 2(power of NTS) — 1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14),each code  point of the CSI request field is mapped to one of the CSI trigger states (looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI trigger states is selected by the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),
in a case that a quantity of the plurality of CSI trigger states is less than or equal to QNTS _ 1 (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307) the CSI request field directly indicates one from the plurality of the CSI trigger states (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babei teaches the  csi request field, but Babei does not teach wherein the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active.
the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive
However Bae  from a similar field of endeavor teaches wherein the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated). 
the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bae and the teaching of Babei to use activation/deactivation of  CSI reporting base on whether BWP is activate or inactive. Because Bae teaches a method for allocating uplink resources for csi transmission from other DCI without increasing the Ue’s blind detection (Bae [0024]).

As to claim 11. Babei teaches  a communication method for a base station device (Babaei [0216] a gnb i.e. a 5g type base station controlling a Ue provisional [0285]), the communication method comprising:
transmitting first information (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional 62615287 [0307]), and second information (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information see provisional 62615287 [0307]),
transmitting a physical downlink control channel (PDCCH) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256]),carrying downlink control information (DCI) (DCI) (Babaei [0474] a gnb transmitting PDCCH signal to a Ue i.e. Ue receiving PDCCH 62615287 [0254] and see also [0476] Ue monitoring PDCCH see 62615287 [0256])including a channel state information (CSI) request field (Babaei [0540]  a DCI request field see provisional [0307]), and
receiving a CSI report based on the CSI request field(Babaei [0540] when DCI CSI request field is 0 is request and no report is being sent i.e. CSI report taking place based on CSI request field and a trigger state is initiated using DCI CSI request field see provisional [0307]), wherein
the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive(Babei [0540] if the BWP is not active no request for CSI report  will be received by Ue),
the first information indicating a plurality of CSI trigger states (Babaei [0540] CSI triggering states configured by higher layer signaling 1st information see provisional [0307]),
the second information indicates a size NTS of the CSI request field in the DCI (Babaei [0542] NTS configured by higher layer signaling i.e. 2nd information and Nts is the number of bits i.e. size  of the CSI request field and Nts can take the value {0,1,2,3,4,5,6} see provisional [0307]),
and
in a case that a quantity of the plurality of CSI trigger states is greater than 2(power NTS) — 1(Babaei [0542] in case number of CSI triggering states is greater than 2(the power NTS) — 1 [0542] lines 10-14, When the number of configured CSI triggering states in AperiodicReportTrigger is greater than 2^Nts -1, where Nts is the number of bits in the DCI CSI request field, the UE receives a selection command [10, TS 38.321] used to map up to 2^Nts -1 trigger states to the codepoints of the DCI CSI request field. Nts is configured by the higher layer parameter ReportTriggerSize and Nts 6 {d. 2, 3, 4, 5, 6}. See provisional [0307] see also [0307] lines 10-14),each code point of the CSI request field is mapped to one of the CSI trigger states(looking at applicant specification [0093] it does not clearly disclose a one to one mapping based on a condition being made met and only shows a mapping between 2(power to NTS) trigger states to the code point of the csi request field based on this  Babaei [0542]  a mapping taking place between the 2(the power NTS) — 1 trigger state to the codepoints of the DCI CSI request field and each aperiodic CSI-RS resource associated with each triggering state see provisional [0307]), and the one of the CSI trigger states is selected by the terminal device(Babaei [0542]  a selection command being received by Ue based on the condition being met see provisional [0307] and see also [0447] MAC layer providing command see provisional [0225]),
in a case that a quantity of the plurality of CSI trigger states is less than or equal to 2(power of NTS) _ 1, (Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 see provisional [0307) ,the CSI request field directly indicates one from the plurality of the CSI trigger states(Babaei [0543] When the number of CSI triggering states in AperiodicReportTrigger is less than or equal to 2Nts -1 the DCI CSI request field directly indicates the triggering state see provisional [0307).
Babei teaches the csi request field, but Babei does not teach wherein the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active.
the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive
However Bae  from a similar field of endeavor teaches wherein the reception circuitry is configured to receive the CSI report for active downlink BWPs associated with the CSI request field, in a case that the CSI report is triggered and the downlink BWPs are active(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated). 
the reception circuitry is configured not to receive the CSI report for inactive downlink BWPs in a case that the CSI report is triggered and the downlink BWPs are inactive(Bae 62/587427 page 56 paragraph 6th, proposed technique 3-1-2 CSI configuration activated /deactivated depending on whether BWP is activated or deactivated).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bae and the teaching of Babei to use activation/deactivation of  CSI reporting base on whether BWP is activate or inactive. Because Bae teaches a method for allocating uplink resources for csi transmission from other DCI without increasing the Ue’s blind detection (Bae [0024]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure WO2017/078601 A1 method and apparatus for configuration measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412        

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412